Citation Nr: 0603955	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-36 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The veteran 
testified before the undersigned at a Travel Board hearing in 
August 2005.  A transcript of that hearing is associated with 
the claims folder. 

Additionally, during the August 2005 Board hearing, the 
veteran and his representative raised the issue of service 
connection for vertigo, to include as secondary to the 
veteran's bilateral hearing loss, and also the issue of 
service connection for tinnitus.  The Board accepts these 
contentions as new claims.  There is no indication that the 
RO has ever adjudicated these claims.  Therefore, the matter 
is referred to the RO for the appropriate action.

The Board notes that the veteran submitted additional private 
medical evidence after the RO issued its October 2003 
statement of the case (SOC).  It did not issue a supplemental 
statement of the case (SSOC) after receipt of this evidence.  
See 38 C.F.R. §§ 19.31(b), 19.37 (2005) (when a supplemental 
statement of the case is required and when additional 
evidence is submitted after issuance of a SOC or SSOC). 
However, this evidence is duplicative of evidence previously 
of record. Therefore, the Board finds that any error in 
failing to furnish a supplemental statement of the case is 
not prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for bilateral hearing 
loss in a March 1971 rating decision that the veteran did not 
appeal.

3.  Evidence received since the March 1971 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.

4.  There is competent evidence showing that the veteran's 
current bilateral hearing loss disability is related to noise 
exposure experienced in combat during active service from 
October 1967 to October 1969.


CONCLUSIONS OF LAW

1.  The rating decision of March 1971 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  New and material evidence has been received since the 
March 1971 rating decision to reopen a claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for bilateral hearing loss 
in a March 1971 rating decision.  It gave the veteran notice 
of this denial, but he did not initiate an appeal.  
Therefore, the RO's decision of March 1971 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for bilateral hearing loss 
in a March 1971 rating decision because the evidence did not 
show that there was an increase in severity of the veteran's 
alleged preexisting bilateral hearing loss disability.  
Evidence at the time of the March 1971 rating decision 
consisted of service medical records (SMRs) dated from July 
1967 to October 1969; a statement by the veteran dated in 
October of 1970; and a VA audiology examination dated in 
February 1971.

Evidence received since the March 1971 rating decision 
consists of duplicates of the above SMRs; a February 1978 
audiogram performed by "J.N., MD.," followed by two 
subsequent duplicate records; a November 2001 VA examination 
to test for Agent Orange exposure; an April 2002 audiogram 
performed by "J.F., MD.," followed by a subsequent 
duplicate; an October 2002 statement as part of the veteran's 
claim to reopen; a VA examination for PTSD performed in March 
2003; audiograms received in May 2003 performed by the 
veteran's employer, Boeing; a statement by the veteran as 
part of his substantive appeal dated in October 2003; a VA 
Form 646 filed in April 2004 by the veteran's representative; 
and a transcript of the veteran's Board hearing testimony 
dated in August 2005.
 
In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the March 1971 rating decision.  Specifically, the 
private October 1969 audiogram performed by Boeing, the 
veteran's employer, notes hearing loss due to gunfire.  Thus, 
the audiogram presented evidence of bilateral hearing loss 
that may have been incurred by the veteran's service.  
Accordingly, the evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  As new and material evidence has been received, 
the claim is reopened.  38 U.S.C.A. § 5108.    

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5108.  Therefore, the claim must be evaluated based on all 
the evidence of record.  Initially, the Board notes that the 
RO has not considered the claim on the merits.  However, 
given the favorable disposition of the appeal, the Board 
finds no prejudice to the veteran in addressing the merits 
without first referring the case to the RO.  Bernard, 4 Vet. 
App. at 392-94.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  A 
determination of service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  An April 2002 private audiogram 
by Dr. F. reveals bilateral hearing loss disability per 
38 C.F.R. § 3.385.  

The veteran alleges that he incurred bilateral hearing loss 
as a result of noise exposure suffered during service as a 
combat medic in Vietnam.  According the veteran's August 2005 
Board hearing testimony, he was involved in approximately 
twelve firefights, during which he was exposed noise and 
explosions from mortars, artillery, grenades, rockets, and 
gunfire.  Service records confirm that the veteran served in 
Vietnam from October 1967 to October 1969.  His DD Form 214 
shows a military occupational specialty of a medical 
specialist.  Service records also reflect awards and 
decorations including the Combat Medical Badge.  Moreover, in 
an April 2003 rating decision, in which the RO granted 
service connection for PTSD, it conceded the veteran's combat 
exposure.  Thus, the Board presumes that the veteran engaged 
in combat in service, such that his lay statements and 
testimony are sufficient to show the occurrence of combat-
related high noise trauma.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

The Board notes that the veteran underwent an audiometric 
evaluation during his July 1967 preinduction physical 
examination.  The report noted bilateral hearing loss.  
Likewise, the test results reveal bilateral hearing loss 
disability per the VA regulation.  See 38 C.F.R. § 3.385.  
Subsequently, the RO denied service connection for bilateral 
hearing loss in a March 1971 rating decision because the 
evidence of record demonstrated that the veteran's 
preexisting condition was not aggravated during service.  

However, upon close review of the SMRs, the Board finds that 
a subsequent copy of the preinduction physical examination 
invalidated the prior hearing test results and indicated zero 
decibels hearing loss at all frequencies. 

Given the uncertainty surrounding the results of the 
preinduction audiology examination, and resolving any doubt 
in the veteran's favor, the Board finds that the veteran did 
not have hearing loss per the VA regulation upon induction to 
service.    

As pertinent to this point, SMRs dated in June and August of 
1969 reveal that after experiencing combat-related noise and 
subsequent difficulty with his hearing, the veteran sought 
treatment for hearing loss while in Vietnam.  He was assigned 
a P-3 profile for "[b]ilateral high frequency hearing loss 
with damage to the speech frequencies."  Moreover, the Board 
emphasizes the combat presumption afforded the veteran in 
that it is presumed he was exposed to combat-related high 
noise trauma in-service.  In addition, an audiogram was 
conducted several months before separation in August 1969.  
Pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
20
15
35
-
65
LEFT
30
10
50
-
70

Speech audiometry revealed speech recognition ability of only 
84 percent in each ear.  Hence, the test results reveal 
bilateral hearing loss disability per the VA regulation in 
service after combat-related noise.  38 C.F.R. § 3.385.  
Consequently, this audiogram is of significant probative 
value in supporting the veteran's claim.

Upon separation from service in October 1969, the results are 
similar.  Pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
-
0
30
40
30
LEFT
-
5
20
35
40

Thus, these test results also reveal bilateral hearing loss 
disability per the VA regulation.  38 C.F.R. § 3.385.  

Lastly, private audiograms performed by Boeing in October 
1969, March 1974, and March 1979 reflect probative evidence 
of the veteran's hearing loss after service.  Most 
significantly, the Boeing report also indicated that the 
veteran's hearing loss resulted from gunfire.  Such a report 
supports the veteran's claim.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 
The Board finds that the above Boeing report is entitled to 
great probative weight and provides competent evidence in 
support of a nexus between the veteran's current bilateral 
hearing loss and his military service in Vietnam.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  The Board adds that there is no contrary medical 
opinion of record.      
  
Accordingly, resolving any doubt in the veteran's favor, the 
Board concludes the preponderance of the evidence supports 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5107(b). 

The Duty to Notify and the Duty to Assist

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard, 4 Vet. App. at 392-94.


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


